{¶ 1} Sua sponte, case No. 2009-0232 is dismissed as having been improvidently certified.
{¶ 2} In case No. 2009-0328, the portion of the court of appeals’ judgment addressing appellant’s third assignment of error below is vacated, sua sponte, on the authority of State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, and the cause is remanded to the court of appeals for application of our decision in State v. Johnson.
{¶ 3} Oral argument in these cases scheduled for January 18, 2011, is accordingly canceled.
O’Connor, C.J., and Pfeifer, Lundberg Stratton, O’Donnell, Lanzinger, Cupp, and McGee Brown, JJ., concur.